        Case 2:19-cv-02238-JWL Document 119 Filed 03/10/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


KAW DRIVE, LLC,                        )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 19-2238-JWL
                                       )
SECURA INSURANCE,                      )
A MUTUAL COMPANY,                      )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       This matter comes before the Court on motions in limine filed by defendant insurer

(Doc. # 111) and plaintiff insured (Doc. # 114). As more fully set forth below, plaintiff’s

motion is granted in part and denied in part; and defendant’s motion is granted in part,

denied in part, and retained under advisement in part. Defendant shall file a reply brief

addressing two issues, as discussed below, on or before March 18, 2021.



       I.     Defendant’s Motions in Limine

              Motion 1

       Defendant first argues that plaintiff’s claim for costs to make the roof compliant

with a particular standard (R-30) fails because the Bonner Springs Building Code does not

require that standard for plaintiff’s roof, contrary to the assumption of plaintiff’s experts.

Defendant thus seeks to exclude evidence and statements relating to that claim. Ordinarily,
        Case 2:19-cv-02238-JWL Document 119 Filed 03/10/21 Page 2 of 6




the Court would deny this motion summarily. In making this argument, defendant does

not merely seek the exclusion of evidence, but rather it effectively seeks judgment as a

matter of law on one of plaintiff’s damage claims. If defendant desired a pretrial ruling to

that effect, the issue should have been raised by way of a timely motion for summary

judgment.

       Nevertheless, because this issue – whether local law requires meeting this building

standard – appears to present a pure question of law, the Court deems it most efficient to

address the issue now. Plaintiff argues persuasively that the applicable building code

incorporates the standard by reference. The Court will retain this motion under advisement,

however, to give defendant the opportunity in a reply brief either to concede the issue or to

explain why the building code does not in fact incorporate the standard by reference.

       Defendant also argues that this claim for R-30 compliance fails because the policy

only allows for local law coverage if replacement cost (RC) damages are available; plaintiff

may not recover RC damages unless plaintiff has actually repaired or replaced the damage

to the roof (as the Court ruled at the summary judgment stage); and plaintiff has not effected

repair or replacement here. Again, however, defendant effectively seeks judgment as a

matter of law on a particular damage claim, and the Court declines to address the issue

(which defends on particular facts) in ruling this motion. The Court notes, however, that

plaintiff seemingly concedes in its response that no repair has occurred yet, and plaintiff

will only be permitted to pursue an RC claim at trial for damage that has already been

repaired or replaced, in accord with the Court’s prior ruling. The parties may litigate at

trial whether any such repair or replacement was done in a timely fashion under the policy.

                                              2
         Case 2:19-cv-02238-JWL Document 119 Filed 03/10/21 Page 3 of 6




                 Motion 2

       Defendant next argues that plaintiff’s expert Carl Martin should not be permitted to

opine at trial, as he did in his deposition, that hailstones could have made a particular impact

on plaintiff’s roof if they had sharp edges, as no such opinion was included in Mr. Martin’s

report. Plaintiff does not oppose this motion, which is therefore granted as unopposed.

       Defendant also more generally argues that no expert witness should be allowed to

offer opinions at trial that are not in contained in the expert’s report. Because the request

is not tied to any other particular opinion, the request is denied without prejudice. Any

objection to specific testimony must be raised at trial.

                 Motion 3

       Finally, defendant argues that plaintiff’s claim for consequential damages for its

public adjuster’s contingent fee must fail because such a claim is not supported by authority

and because such damages were not contemplated by the parties in executing the contract.

Again, defendant is effectively seeking summary judgment, and thus the Court would

ordinarily deny the motion in limine summarily. This issue, however, may present an issue

of law that could be decided in advance of trial. The Court therefore retains this motion

under advisement. Defendant may address plaintiff’s arguments – including plaintiff’s

argument that this defense was waived because of its omission from the pretrial order – in

a reply brief.

       Defendant also argues that because plaintiff’s consequential damage claim fails,

evidence of defendant’s initial rejection of plaintiff’s insurance claim is not relevant and



                                               3
           Case 2:19-cv-02238-JWL Document 119 Filed 03/10/21 Page 4 of 6




should be excluded. Because the Court is not yet ruling on the viability of the consequential

damage claim, it also retains under advisement this request for exclusion of evidence.



       II.       Plaintiff’s Motion in Limine

                 Generic Requests – Motions 1, 5, 6, 8, 10, 12, 13, 18

       In these motions, plaintiff makes generic requests that certain types of evidence be

excluded under the rules of evidence and civil procedure. Because these requests are not

tied to particular evidence that defendant may offer, the Court denies the motions without

prejudice to plaintiff’s asserting objections to specific evidence at trial.

                 Specific Requests Not Opposed – Motions 2, 4, 7, 11, 14, 15, 16, 17, 19

       These motions are directed at more specific evidence. Defendant states that it does

not intend to offer the specific evidence identified by plaintiff, and it does not oppose

exclusion as long as plaintiff is also prohibited from offering such evidence. Accordingly,

the Court grants these motions as unopposed, and such evidence may not be offered by

either party.1

                 Motion 3

       Plaintiff seeks to exclude evidence of or reference to any insurance claim made by

plaintiff for this property other than the claims at issue in this case relating to a May 2017

hailstorm. The only specific evidence challenged by plaintiff is evidence of its insurance



       1
        To be clear, under Motion 4, evidence is excluded only as ruled in the Court’s
Daubert ruling; and under Motion 11, defendant may not refer to any “windfall”, but it is
not prohibited from arguing that plaintiff is not entitled to recover particular damages.
                                                4
        Case 2:19-cv-02238-JWL Document 119 Filed 03/10/21 Page 5 of 6




claims (to a different insurer) for damages to the roof from a May 2019 tornado. Plaintiff

argues that evidence of its claims for damage from the 2019 event is not relevant to the

issue of the damage caused by the 2017 event. Defendant counters that such evidence is

relevant because claims that the tornado necessitated replacement of the roof could

contradict plaintiff’s claims in this suit that the hailstorm damage requires replacement.

       The Court denies this motion for exclusion. The Court cannot conclude at this time

that evidence of the 2019 insurance claims could have no relevance here. Such relevance

is better judged at the trial as the evidence is presented. Before it introduces evidence

relating to an insurance claim based on the 2019 tornado, however, defendant shall give

notice of such intent to the Court and to plaintiff, so that plaintiff may have the opportunity

to assert an objection as appropriate.

              Motion 9

       Finally, plaintiff seeks to prohibit any “reference, statement, question, or insinuation

regarding the fact that any expert witness designated by Plaintiff is not qualified to testify

and give an opinion in this matter.” Plaintiff has not provided any reason for such a

prohibition. The Court denies this motion. An expert’s qualifications are certainly relevant

to the weight to be given his or her opinions. Moreover, defendant did not waive any

objection to an expert’s qualifications by failing to raise the issue in a pretrial Daubert

motion, and a witness’s competency to give expert opinion testimony must always be

established at trial before such testimony is given.




                                              5
        Case 2:19-cv-02238-JWL Document 119 Filed 03/10/21 Page 6 of 6




       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motions in

limine (Doc. # 111) are hereby granted in part, denied in part, and retained under

advisement in part, as more fully set forth herein. Defendant shall file a reply brief

addressing two issues, as discussed herein, on or before March 18, 2021.



       IT IS FURTHER ORDERED BY THE COURT THAT plaintiff’s motions in limine

(Doc. # 114) are hereby granted in part and denied in part, as more fully set forth herein.


       IT IS SO ORDERED.


       Dated this 10th day of March, 2021, in Kansas City, Kansas.


                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                            6
